Citation Nr: 0620236	
Decision Date: 07/13/06    Archive Date: 07/21/06

DOCKET NO.  03-05 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial rating higher than 30 percent for 
service-connected post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from May 1966 to May 1968.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  In the November 2002 rating decision, the 
RO granted service connection for PTSD and assigned a 30 
percent disability rating from September 29, 2000, which is 
the date the RO received the veteran's claim.    

In May 2006, the veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.  

The Board also received additional medical evidence from the 
veteran in May 2006, which was accompanied by a waiver of the 
RO's right to initial consideration of the new evidence.  38 
C.F.R. §§ 19.9, 20.1304(c) (2005).  Accordingly, the Board 
will consider the new evidence in the first instance in 
conjunction with the issue on appeal.        

The record further reflects that the veteran's individual 
unemployability claim is pending as the RO has not issued a 
rating decision on the matter.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.    The evidence of record shows that the symptomatology 
associated with the veteran's service-connected PTSD more 
closely approximates occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short term and long term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships. 


CONCLUSION OF LAW

The schedular criteria for an initial evaluation of 50 
percent for service-connected PTSD have been approximated.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.126, 4.130, 
Diagnostic Code 9411 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that VA has fulfilled its duty to notify.  In 
correspondence dated in May 2001, the RO apprised the veteran 
of the information and evidence necessary to substantiate his 
claim, which information and evidence that he was to provide, 
and which information and evidence that VA will attempt to 
obtain on his behalf.  Quartuccio, 16 Vet. App. at 187.  The 
RO advised the veteran what the evidence must show to 
establish entitlement to service connected compensation 
benefits.  The RO also asked the veteran to provide the 
complete dates, names, and addresses of all medical personnel 
and/or facilities where he received treatment including VA 
and complete the enclosed release authorization forms (i.e., 
VA 21-4142).  In addition, the RO informed the veteran that 
he may attempt to obtain the requested information himself 
and forward it to the office directly to expedite the 
processing of his claim.  Furthermore, the RO asked the 
veteran to send any information describing additional 
evidence or the evidence itself to the RO preferably within 
60 days of the date of the letter.  Thus, the veteran was 
essentially asked to submit any evidence in his possession 
pertaining to his claim.  38 C.F.R. § 3.159 (b)(1) (2005).  

The Board observes that the RO addressed the element of 
degree of disability in the May 2001 VCAA notice letter by 
explaining what the evidence must show to establish an 
increased evaluation; however, the veteran was advised 
regarding the element of effective date with respect to his 
claim prior to the November 2002 RO rating decision.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) 
(holding that VCAA notice requirements include the elements 
of degree of disability and effective date).  Nonetheless, 
the Board finds that such omission is harmless error because 
the Board is granting an increased evaluation for the entire 
appeal period for reasons explained in greater detail below 
and any defect with respect to the effective date portion of 
the notice will be rectified by the RO when effectuating the 
award.  The Board also notes that correspondence dated in 
April 2006 included information regarding the element of 
effective date and the veteran submitted additional medical 
evidence in May 2006 in response to said correspondence.  
Thus, the veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  

Furthermore, the RO provided the veteran with a copy of the 
November 2002 rating decision, and the February 2003 
Statement of the Case (SOC), which included a discussion of 
the facts of the claim, notification of the basis of the 
decision, and a summary of the evidence considered to reach 
the decision.  The February 2003 SOC provided the veteran 
with notice of all the laws and regulations pertinent to his 
claim.  Therefore, the Board concludes that the requirements 
of the notice provisions of the VCAA have been met, and there 
is no outstanding duty to inform the veteran that any 
additional information or evidence is needed.  Quartuccio, 16 
Vet. App. at 187.  

To fulfill its statutory duty to assist, the RO afforded the 
veteran a VA PTSD examination in August 2001.  The veteran's 
VA treatment records dated from March 2000 to April 2006 and 
the March 2005 letter from his private physician (Dr. R.V., 
M.D.) are also of record.    

The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  Accordingly, the Board will 
proceed with appellate review.  


II.	Legal Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2005).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating. Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2005).  An appeal from 
the initial assignment of a disability rating requires 
consideration of the entire time period involved, and 
contemplates staged ratings where warranted.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

The veteran's service-connected PTSD is presently assigned a 
30 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2005).  

A 50 percent rating requires evidence of occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  

A 70 percent rating requires evidence of occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  Id.  

A 100 percent rating requires evidence of total occupational 
and social impairment, due to such symptoms as:  gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  Id.

The GAF is a scale reflecting the "'psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness'" from 0 to 100, with 100 representing 
superior functioning in a wide range of activities and no 
psychiatric symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995) (quoting DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS 32 (4th ed. 1994)).  

Scores ranging from 51 to 60 reflect moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  


III.	Analysis  

The veteran seeks an initial rating higher than the currently 
assigned 30 percent for his service-connected PTSD.  
Pertinent evidence of record consists of VA treatment records 
dated from March 2000 to April 2006, the August 2001 VA PTSD 
examination report, and the March 2005 letter from the 
veteran's private physician (Dr. R.V., M.D.).  The veteran 
explained that Dr. R.V. is not a psychiatrist at the May 2006 
Board hearing.      

The Board notes that the evidence does not show that the 
veteran's PTSD is manifested by symptoms such as 
circumstantial, circumlocutory, or stereotyped speech, 
difficulty in understanding complex commands, impairment of 
short term and long term memory, or impaired judgment or 
abstract thinking.  Rather, the veteran has consistently 
objectively demonstrated normal speech, intact memory, fair 
to good judgment, and no cognitive impairment.    

Nonetheless, the evidence indicates that the veteran does 
have difficulty establishing and maintaining effective work 
and social relationships due to his PTSD.  At the May 2006 
Board hearing, the veteran reported that he had 15 jobs since 
separation from service and that his 35-year marriage to his 
wife experienced numerous separations due to problems 
associated with his PTSD.  In addition, the veteran indicated 
that he had trouble getting along with bosses and co-workers, 
very few to no close friends, and had difficulty trusting 
people.  Furthermore, Dr. R.V. noted in his March 2005 letter 
that he had treated the veteran since 1993 and that the 
veteran had difficulty working with others and maintaining 
family relationships due to problems associated with his 
PTSD.  Moreover, the veteran told mental health examiners 
that his feelings of depression interfered with his work in 
December 2002 and that he isolated himself from his family in 
February 2005.    

The medical evidence also shows that the veteran's PTSD is 
manifested by disturbances of motivation and mood and 
suggests that it is additionally manifested by flattened 
affect and panic attacks.  The veteran's disturbances of mood 
are well-documented as the VA treatment records contain 
numerous findings of a sad, depressed or anxious mood or 
affect.  Dr. R.V. also wrote that the veteran's mood swings 
interfere with his family and work relationships because he 
can "become severely and significantly agitated over very 
small things in a very short period of time."  While the 
Board notes there are no clear findings of flattened affect 
of record and the veteran demonstrated full range of affect 
at a March 2006 examination, the veteran's VA social worker 
(L.A.S.) noted that the veteran previously demonstrated 
anhedonia (i.e., absence of pleasure or ability to experience 
it) in June 2005.  There are similarly no clinical findings 
of a panic attack; however, the veteran reported that he had 
daily panic attacks for which he took medication at the May 
2006 Board hearing and mental health professionals have 
frequently observed an anxious mood or affect at 
examinations.    

The Board further notes that mental health examiners have 
assigned GAF scores for the veteran's PTSD ranging from 44 to 
60, which indicates that the veteran demonstrates moderate to 
serious symptoms due to his PTSD.  

Based on the foregoing, the Board finds that the veteran's 
PTSD more closely approximates occupational and social 
impairment with reduced reliability and productivity due to 
symptomatology commensurate with a 50 percent evaluation.

The Board recognizes that the GAF scores ranging from 44 to 
50 documented in the record suggest severe impairment; 
however, the medical evidence does not show that the overall 
disability picture and symptomatology associated with the 
veteran's PTSD warrant entitlement to a schedular evaluation 
higher than 50 percent.  

While the medical evidence indicates that the veteran has a 
history of suicidal ideation (e.g., the veteran reported that 
he had not had suicidal thoughts for "a year or so" in 
December 2002), demonstrates obsessional rituals that 
interfere with routine activities (e.g., findings of 
hypervigilance and exaggerated startle response in August 
2001) and experiences some difficulty in adapting to 
stressful circumstances (e.g., Dr. R.V. noted that the 
veteran could not handle much stress without breaking down), 
the overall disability picture and symptomatology associated 
with the next higher 70 percent disability rating are not 
shown.  The medical evidence contains no findings to indicate 
that the veteran's speech was ever intermittently illogical, 
obscure, or irrelevant.  As previously noted, the veteran's 
speech has consistently been evaluated as normal.  In 
addition, the medical evidence does not show spatial 
disorientation associated with the veteran's PTSD as 
examiners have consistently noted that the veteran was fully 
oriented. The medical evidence additionally does not show 
neglect of personal appearance and hygiene.  Indeed, 
examiners have typically described the veteran's personal 
appearance and hygiene as good.  Furthermore, the medical 
evidence contains no apparent findings to indicate that the 
veteran's PTSD is manifested by impaired impulse control.  
Although the veteran reported difficulty controlling his 
anger and described an incident where his wife stopped him 
from attacking two persons speaking "Vietnamese" in August 
2005, the medical evidence shows that the veteran typically 
avoided confrontation.  Indeed, a January 2003 VA treatment 
record notes that the veteran sought counsel for how to 
resolve conflict with his daughter and reported that he felt 
taken advantage of because of his fear of hurting others or 
"blowing up."  The Board also observes that examiners when 
evaluating his PTSD have frequently noted that the veteran 
demonstrated good or fair insight and judgment. 

Additionally, the medical evidence does not show that the 
veteran has near continuous panic or depression affecting his 
ability to function independently, appropriately, and 
effectively.  While examiners frequently noted that the 
veteran exhibited anxiety or depression at examinations, 
there is no indication that such feelings were near 
continuous (e.g., it is noted that the veteran had a negative 
depression screen in February 2005 and denied depression or 
anxiety in April 2005) or that they affected the veteran's 
ability to function independently, appropriately, and 
effectively.  In addition, the Board notes that the medical 
evidence shows that the veteran has had difficulty 
establishing and maintaining effective relationships (i.e., 
multiple separations from wife, conflict with supervisors and 
co-workers); however, there is no evidence that the veteran 
demonstrates an outright inability to establish and maintain 
effective relationships.  The veteran has been married to his 
wife for 35 years and was able to work for one employer for a 
significant period of time (7 to 8 years).  Furthermore, the 
Board notes that the veteran described his marriage as 
"happy" in August 2001 and in December 2001 and a VA 
psychologist noted that the veteran was getting along with 
his family except for one daughter in April 2005.  It is also 
noted that the veteran traveled with his wife to see his 
niece retire from the military in September or October 2005. 

In regard to other symptomatology associated with a higher 
disability rating, the Board further notes that the veteran 
has reported auditory and visual hallucinations at various 
times.  Nonetheless, mental health examiners have typically 
associated such symptomatology with diagnoses of other 
psychiatric disorders noted on Axis I such as depression or 
dysthymic disorder.  The record further reveals that the 
veteran's hallucinations or delusions were not persistent as 
the veteran denied such symptoms at various times (e.g., the 
veteran reported that he had not heard any voices for a while 
in April 2005 and denied auditory hallucinations or delusions 
in April 2006).  Although the veteran once reported in 
December 2002 that he had thought about killing a co-worker 
who made sounds so that the veteran would react by hitting 
the ground and has a history of suicidal thoughts as 
explained above, the veteran has typically denied current 
suicidal and homicidal ideation at VA examinations.  
Accordingly, the evidence does not indicate that the veteran 
exhibited a persistent danger of hurting himself or others.  
Furthermore, there are no findings to suggest that the 
veteran demonstrated gross impairment in thought processes or 
communication, grossly inappropriate behavior, intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene), disorientation as 
to time or place, or memory loss for names of close 
relatives, own occupation, or own name.       

Moreover, there is no evidence of record that the veteran's 
PTSD warrants a higher rating on an extraschedular basis.  
38 C.F.R. § 3.321(b) (2005).  Although Dr. R.V. indicated in 
the March 2005 letter that symptoms associated with the 
veteran's PTSD such as mood swings, depression, anxiety have 
made it "impossible for him to do anything at his current 
age and training levels"and that the veteran has not worked 
since 2002, he also wrote that the veteran's arthritic 
symptoms, and not his PTSD, generally prevent him from doing 
construction type labor.  Thus, the Board finds that any 
limits on the veteran's employability due to his PTSD have 
been contemplated in the currently assigned 50 percent rating 
under Diagnostic Code 9411 as the evidence does not reflect 
that the veteran's PTSD has necessitated any frequent periods 
of hospitalization or caused marked interference with 
employment.  The record additionally does not show an 
exceptional or unusual disability picture not contemplated by 
the regular schedular standards that would warrant the 
assignment of an extraschedular rating.  Since application of 
the regular schedular standards is not rendered impracticable 
in this case, the Board is not required to refer this matter 
to the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) for assignment of an extraschedular evaluation.     









ORDER


Entitlement to the assignment of an initial evaluation of 50 
percent for service-connected PTSD for the entire appeal 
period is granted, subject to the laws and regulations 
governing the payment of monetary awards.  




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


